On Appellant’s Motion for Rehearing:'
We have carefully reviewed appellant’s able motion for rehearing. As was stated in our original opinion, the doctrine of res ipsa loquitur is merely a rule of evidence, and at most warrants and does not compel an inference of negligence. That is to say, where the doctrine applies, it results in carrying the case to the trier of the facts. See in addition to the cases cited in our original opinion, Washington v. Missouri R. Co., 90 Tex. 314, 38 S.W. 764. But here-we have a finding, based upon sufficient evidence, that appellee’s employees were guilty of no negligence, which supports the judgment rendered.
We overrule appellant’s motion for rehearing.